Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 20 recites the limitation "the legs" in line 3. There is no previous mention of “the legs” along the claim chain and therefore, an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “seamless” canister is not well defined, as the two halves would necessarily form a seam. It is noted that it appears what is meant by the applicant is that the two halves are placed against one another to form a canister shape. However, the term “seamless” does not accurately define the invention, as two halves placed together to form a single structure inherently have a seam. 
Regarding claim 1, the term “a base for supporting the first and second stanchion in a vertical orientation” is not well defined, as it is unclear what structure in the disclosure is the base. Par. 21 of the specification does not the bases may comprise feet, or semicircular pads but from the figures, does not show how these structures would be incorporated. Therefore, the scope of the base in relation to the rest of the claimed structure is not well defined. 
Regarding claim 11, the self-retracting mechanism lacks antecedent basis. While the specification does note the self-retracting mechanism to be 117 in Fig. 3B, however, the figure does not make clear what exactly is the self-retracting mechanism being claimed, and therefore, renders the scope unclear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-12, 14-15, 19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848) in view of Sylvester (U.S. 20120256149)
Regarding claim 1, Atwell discloses A portable net system for a racquet sport, comprising: 
a first stanchion (Fig. 1, left stanchion 5); 
a self-retracting net residing within the first stanchion, the self-retracting net being configured to be unspooled from the first stanchion, thereby moving the net from a spooled position to an unspooled position; 
a second stanchion (Fig. 1, right stanchion 5)
each of the first stanchion and the second stanchion comprises a first end and a second end (Fig. 1, each stanchion 5 has top and bottom i.e. first and second end); 
the first end of the first stanchion comprises a base (Fig. 1, base 14) for supporting the first stanchion in a vertical orientation; 
the first end of the second stanchion also comprises a base (Fig. 1, base 14) for supporting the second stanchion, in a vertical orientation; 
the first stanchion and the base of the first stanchion together have a substantially planar inward-facing surface from which the net is pulled (Fig. 1, see annotated figure); 

    PNG
    media_image1.png
    420
    167
    media_image1.png
    Greyscale

and the second stanchion and the base of the second stanchion together also have a substantially planar inward-facing surface (Fig. 1, same structure on both stanchions as seen above)
the inward-facing surface of the first2Response to Non-Final Office ActionU.S. Customer No. 65,770Wilbur K Callender and Jaime De Ocampo U.S. Serial No. 17/132,368stanchion and the base of the first stanchion are configured to mate with the inward-facing surface of the second stanchion and the base of the second stanchion when the net is in its spooled position, forming a seamless canister for transporting the portable net system without need of disassembling the net (Fig. 2, two halves form seamless canister).  
However, Atwell does not disclose at least one receptacle residing along the second stanchion; 
at least one clip 
Sylvester discloses at least one receptacle (Fig. 1, receptacle 56) residing along the second stanchion; 
at least one clip (Fig. 1, clip 50) residing along a leading edge of the net, with the at least one clip being dimensioned to be removably received in a corresponding receptacle in the second stanchion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retractable net and post of Atwell to incorporate the clip on the edge of a net and receptacle structure on a stanchion, as taught by Sylvester to provide Atwell with the feature of having a removable net to allow for more flexibility to the user. 
Regarding claim 2, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Atwell discloses the net comprises an upper strap (Fig. 1, net 12 has upper cord i.e. upper strap to form net) along an upper end of the net
Regarding claim 4, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Atwell discloses each of the first stanchion and the second stanchion has a semi-circular profile (Fig. 1, two stanchions 5 each have semi-circular profile)
However, Atwell does not disclose the at least one receptacle residing along the second stanchion resides along the inward facing surface of the second stanchion.
Sylvester discloses the at least one receptacle residing along the second stanchion resides along the inward facing surface of the second stanchion (Fig. 1, receptacle 56 on inward facing surface of stanchion)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retractable net and post of Atwell to incorporate the clip on the edge of a net and receptacle structure on a stanchion, as taught by Sylvester to provide Atwell with the feature of having a removable net to allow for more flexibility to the user. 
Regarding claim 8, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Atwell discloses a handle (Fig. 1, handle 16) residing along the outward-facing surface of the first stanchion, the outward facing surface of the second stanchion, or both. 
Regarding claim 9, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Atwell discloses a net with an inherent size for playing lawn tennis and while Atwell does not explicitly disclose the net is between 20 and 40 feet in length when it is unspooled; and the net is between 24 and 36 inches in height, this would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the net of Atwell to provide a desired net size for the game being played. 
Regarding claim 10, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Atwell discloses an unspooled net for playing lawn tennis and while Atwell does not explicitly disclose the net is sized for pickleball when it is unspooled, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II) and as Atwell discloses the claimed structure of an unspooled net for lawn tennis, the net of Atwell would be fully capable of being used for pickleball. 
Regarding claim 11, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Atwell discloses the net further comprises a lower strap (Fig. 1, net 12 has bottom cord. i.e. lower strap) and a self-retracting mechanism (Fig. 1, crank 9 allows net to be spooled) and while Atwell does not explicitly disclose the self-retracting mechanism comprises an upper self-retracting mechanism residing within the first stanchion at the level of the upper strap, and a lower self-retracting mechanism residing within the first stanchion at the level of the lower strap, two retracting mechanisms instead of one would be a matter of separable elements instead of the structure disclosed in the prior art (one piece construction) and would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Regarding claim 12, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Atwell discloses the net further comprises a mesh field (Fig. 1, net 12 is mesh) connected to and residing between the lower and upper straps, the first and second stanchion comprises a latching mechanism (Fig. 1, latch 10 secures stanchions together in canister form), allowing the first and second stanchions to be secured together as the canister when the net is in its spooled position.
	Regarding claim 14, Atwell discloses A method of setting up a net for a racquet sport, comprising: 
providing a portable net system, comprising: 
a first stanchion (Fig. 1, left stanchion 5) and a second stanchion (Fig. 1, right stanchion 5); 
a self-retracting net residing within the first stanchion allowing the net to be unspooled from the first stanchion thereby moving the net from a s pooled to an unspooled position (Fig. 1-2, net moves from spooled to unspooled position)
unspooling the self-retracting net from the first stanchion (Col. 2 Lns. 25-50, net is unspooled for use);
placing each of the first stanchion and the second stanchion onto a ground surface a desired distance apart, in a vertical orientation (Fig. 1, stanchions 5 are placed desired distance apart in vertical orientation)
wherein each of the first stanchion and the second stanchion comprises a first end and a second end (see Fig. 1, stanchions 5 have top and bottom i.e. first and second ends)
the first end of the first stanchion comprises a base for supporting the first stanchion in a vertical orientation (Fig. 1, base 14); 
the first end of the second stanchion also comprises a base for supporting the second stanchion, in a vertical orientation (Fig. 1, base 14); 
the first stanchion and the base of the first stanchion together have a substantially planar inward-facing surface from which the net is pulled (Fig. 1, see annotated figure below) 

    PNG
    media_image1.png
    420
    167
    media_image1.png
    Greyscale

the second stanchion and the base of the second stanchion together also have a substantially planar inward-facing surface (Fig. 1, both stanchions have the same structure, see figure above); 
and the inward-facing surface of the first stanchion and the base of the first stanchion are configured to mate with the inward-facing surface of the second stanchion and the base of the second stanchion when the net is in its spooled position, forming a seamless canister for transporting the portable net system without need of disassembling the net (Fig. 2, two halves form seamless canister for transport).
However, Atwell does not disclose at least one receptacle residing along the second stanchion;
at least one clip residing along a leading edge of the net;
connecting one of the at least one clip to a corresponding receptacle in the second stanchion;
Sylvester discloses at least one receptacle (Fig. 1, receptacle 56) residing along the second stanchion; 
at least one clip (Fig. 1, clip 50) residing along a leading edge of the net
connecting one of the at least one clip to a corresponding receptacle in the second stanchion (Par. 68 clips 50 removably fit into sockets 56)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retractable net and post of Atwell to incorporate the clip on the edge of a net and receptacle structure on a stanchion, as taught by Sylvester to provide Atwell with the feature of having a removable net to allow for more flexibility to the user. 
Regarding claim 15, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
Atwell discloses the net comprises an upper strap (Fig 1, upper cord of net 12 is upper strap) along an upper end of the net, and a mesh field (Fig. 1, net 12 is mesh structure) connected to and residing between the upper strap
Regarding claim 19, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 15. 
Atwell discloses the net further comprises a lower strap (Fig. 1, net 12 has bottom cord. i.e. lower strap)
However, Atwell does not disclose a first of the at least one clip 
a second of the ad least one clip
Sylvester discloses a first of the at least one clip (Fig. 1, clip 50 at top) resides along the net at a leading edge of the upper strap; 
a second of the at least one clip (Fig. 1, second clip 50 at bottom) resides along the net at a leading edge of the lower strap; 
and the method further comprises: connecting the first of the at least one clip to a first receptacle proximate the second end of the second stanchion (Par. 68, clip 50 fits into receptacle 56); 
and connecting the second of the at least one clip to a second receptacle proximate the first end of the second stanchion (Par. 68, clip 50 fits into receptacle 56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retractable net and post of Atwell to incorporate the clip on the edge of a net and receptacle structure on a stanchion, as taught by Sylvester to provide Atwell with the feature of having a removable net to allow for more flexibility to the user. 
Regarding claim 22, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
Atwell discloses a net with an inherent size for playing lawn tennis and while Atwell does not explicitly disclose the net is between 20 and 40 feet in length when it is unspooled; and the net is between 24 and 36 inches in height, this would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the net of Atwell to provide a desired net size for the game being played. 
Regarding claim 23, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 22. 
Atwell discloses an unspooled net for playing lawn tennis and while Atwell does not explicitly disclose the net is sized for pickleball when it is unspooled, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II) and as Atwell discloses the claimed structure of an unspooled net for lawn tennis, the net of Atwell would be fully capable of being used for pickleball. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848) and Sylvester (U.S. 20120256149) in view of Gierla (U.S. 4088317)
Regarding claim 5, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Atwell (as modified by Sylvester) does not disclose the first end of the first stanchion comprises at least one caster, and the first end of the second stanchion also comprises at least one caster
Gierla discloses the first end of the first stanchion comprises at least one caster, and the first end of the second stanchion also comprises at least one caster (Fig. 1 wheels 68, 70)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first end of the stanchion of Atwell to incorporate the casters on a first end of the stanchions, as taught by Gierla to provide Atwell with the feature be able to be easily repositioned into a desired location 

Claims 6, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848) and Sylvester (U.S. 20120256149) in view of Ornstein (U.S. 20180015343)
Regarding claim 6, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Atwell discloses each of the first and second stanchion comprises an outward-facing surface (see Fig. 1, stanchions have outer surface 7)
However, Atwell (as modified by Sylvester) does not disclose the first end of each of the first and second stanchions comprises at least two legs for supporting the respective stanchions in a vertical orientation;
Ornstein discloses each of the first and second stanchion comprises an outward-facing surface;
the base at the first end of each of the first and second stanchions comprises at least two legs (Fig. 1, legs 46, 47) for supporting the respective stanchions in a vertical orientation;
each of the legs has a proximal end pivotally connected to a respective stanchion along an outward-facing surface of a stanchion, and a distal end, wherein each of the legs is configured to pivot between a raised position (Fig. 7, legs pivot into raised position) wherein the distal end is adjacent to the outer surface of its stanchion, and a lowered position wherein the distal end rests on the ground and supports the stanchion in its vertical orientation (Fig. 1, legs pivot into lowered position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the net post of Atwell to incorporate pivoting legs of Ornstein to provide a further stability when the device is in use. 
Regarding claim 17, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 15 
Atwell discloses each of the first and second stanchion comprises an outward-facing surface (see Fig. 1, stanchions 5 has outer covering 7 which have outward facing surface)
However, Atwell (as modified by Sylvester) does not disclose the first end of each of the first and second stanchions comprises at least two legs for supporting the respective stanchions in a vertical orientation;
Ornstein discloses at the first end of each of the first and second stanchions comprises at least two legs (Fig. 1, legs 46, 47) for supporting the respective stanchions in a vertical orientation;
each of the legs has a proximal end pivotally connected to a respective stanchion along an outward-facing surface of a stanchion, and a distal end, wherein each of the legs is configured to pivot between a raised position (Fig. 7, legs pivot into raised position) wherein the distal end is adjacent to the outer surface of its stanchion, and a lowered position wherein the distal end rests on the ground and supports the stanchion in its vertical orientation (Fig. 1, legs pivot into lowered position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the net post of Atwell to incorporate pivoting legs of Ornstein to provide a further stability when the device is in use. 
Regarding claim 20, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 14 
Atwell discloses each of the first and second stanchions comprises an outward-facing surface (see Fig. 1, stanchions inherently have outer surface)
However, Atwell (as modified by Sylvester) does not disclose each of the legs has a first end pivotally connected to a respective stanchion along an outward-facing surface of a stanchion, 
and the first end of the second stanchion comprises at least two legs for supporting the second stanchion in a vertical orientation.
Ornstein discloses each of the legs has a first end pivotally (Fig. 1, legs 46, 47 pivotally connected) connected to a respective stanchion along an outward-facing surface of a stanchion, the first end of the first stanchion comprises at least two legs for supporting the first stanchion in a vertical orientation; 
and the first end of the second stanchion comprises at least two legs for supporting the second stanchion in a vertical orientation (Fig. 1, legs 46, 47 pivotally connected)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the net post of Atwell to incorporate pivoting legs of Ornstein to provide a further stability when the device is in use. 

Claims 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848) and Sylvester (U.S. 20120256149) in view of Lin (U.S. 20070087869) in further view of Wu (CN 2629774)
Regarding claim 13, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 8.
However, Atwell (as modified by Sylvester) does not disclose a telescoping bar 
Lin discloses a bar (Fig. 5, bar 20) having a first end and a second opposing end, wherein the first end removably resides within an opening (Fig. 5, opening 112) along the first stanchion, and the second end removably resides within an opening along the second stanchion position;
the opening along the first stanchion resides at the first end of the first stanchion (Fig. 5, opening 112); 
and the opening along the second stanchion resides at the first end of the second stanchion position (Fig. 5, opening 112)
However, Lin does not disclose a telescoping bar.
Wu discloses a telescoping bar having a first end and a second opposing end (Pg. 3 telescoping rod 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to post of Atwell to incorporate the cross bar of Lin to provide additional stability to the structure
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify bar of Atwell (as modified by Lin) to incorporate the telescoping cross bar of Wu to provide a more portable cross bar support. 
Regarding claim 21, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Atwell does not disclose a telescoping bar having a first end and a second opposing end, wherein the first end removably resides within an opening along the first stanchion, and the second end removably resides within an opening along the second stanchion;
the opening along the first stanchion resides at the first end of the first stanchion; 
and the opening along the second stanchion resides at the first end of the second stanchion
Lin discloses a bar (Fig. 5, bar 20) having a first end and a second opposing end, wherein the first end removably resides within an opening (Fig. 5, opening 112) along the first stanchion, and the second end removably resides within an opening along the second stanchion;
the opening along the first stanchion resides at the first end of the first stanchion (Fig. 5, opening 112); 
and the opening along the second stanchion resides at the first end of the second stanchion (Fig. 5, opening 112)
when the net is in it’s unspooled position, placing the first end of the bar into the opening along the first stanchion; 
placing the second end of the bar into the opening along the second stanchion (Par. 21, first and second ends of bar 22 are placed into openings to provide stabilization to the net system);
thereby stabilizing the portable net system
However, Lin does not disclose a telescoping bar.
Wu discloses a telescoping bar having a first end and a second opposing end (Pg. 3 telescoping rod 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to post of Atwell to incorporate the cross bar of Lin to provide additional stability to the structure
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify bar of Atwell (as modified by Lin) to incorporate the telescoping cross bar of Wu to provide a more portable cross bar support. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848) and Sylvester (U.S. 20120256149) in view of Hill (GB 2575737 A)
Regarding claim 7, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Atwell (as modified by Sylvester) discloses each of the first and second stanchion comprises an outward-facing surface; (see Fig. 1, stanchions inherently have outer surface),
However Atwell does not disclose the base at the first end of each of the first and second stanchions comprises a semi-circular body that flares out from the outward-facing surface of the respective stanchion 
Hill discloses the base at the first end of each of the first and second stanchions comprises a semi-circular body that flares out from the outward-facing surface of the respective stanchion (Fig. 2 semi-circular bases 1001 flare outward from stanchions 1002)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the base of Atwell to incorporate the semi-circular base shape of Hill to provide more surface area for the base support. 

Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwell (U.S. 906848), Sylvester (U.S. 20120256149) and Ornstein (U.S. 20180015343) in view of Hill (GB 2575737 A)
Regarding claim 18, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Atwell discloses the portable net system further comprises a handle (Fig. 1, handle 16) residing along the outward-facing surface of the first stanchion, the outward-facing surface of the second stanchion, or both. 
However Atwell (as modified by Sylvester and Ornstein) does not disclose the base at the first end of each of the first and second stanchions comprises a semi-circular body that flares out from the outward-facing surface of the respective stanchion 
Hill discloses the base at the first end of each of the first and second stanchions comprises a semi-circular body that flares out from the outward-facing surface of the respective stanchion (Fig. 2 semi-circular bases 1001 flare outward from stanchions 1002)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the base of Atwell to incorporate the semi-circular base shape of Hill to provide more surface area for the base support. 
Regarding claim 24, Atwell discloses the claimed invention substantially as claimed, as set forth above in claim 18. 
Atwell discloses spooling the self-retracting net back into the first stanchion while moving the first stanchion into contact with the second stanchion (Col. 2 Lns. 25-45, net is wound back up, Fig. 1-2, net 12 is wound up around spool 8); 
latching the first stanchion to the second stanchion (Fig. 1-2, latch 10 locks two stanchions together) ; 
and lifting the portable net system as the canister using the handle (Col. 2 Lns. 23-25 handle 16 allows carrying in the manner of an ordinary suitcase).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15, 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments made have caused a change in scope and a reconsideration of the claims and the response to the amended claims is seen above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use mclthe USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711